Cite as 26 I&N Dec. 686 (A.G. 2015)

Interim Decision #3852

Matter of Martin CHAIREZ-Castrejon, Respondent
Matter of Vera SAMA, Respondent
Decided by Attorney General October 30, 2015
U.S. Department of Justice
Office of the Attorney General
The Attorney General referred the decisions of the Board of Immigration Appeals to
herself for review of an issue relating to the application of Descamps v. United States,
133 S. Ct. 2276 (2013), ordering that those cases be stayed and not be regarded as
precedential or binding as to the issue under review during the pendency of her review.

BEFORE THE ATTORNEY GENERAL
Pursuant to 8 C.F.R. § 1003.1(h)(l)(i) (2015), I direct the Board of
Immigration Appeals (“Board”) to refer to me the above-captioned cases
for review of its decisions. The Board’s decisions in these matters are
automatically stayed pending my review. See Matter of Haddam, A.G.
Order No. 2380-2001 (Jan. 19, 2001). During the pendency of my review,
the Board’s decisions, or portions thereof, that address the question set out
below shall not be regarded as precedential or binding by Immigration
Judges or the Board. To assist me in my review, I invite the parties to these
proceedings and interested amici to submit briefs addressing the following
issue:
What is the proper approach for determining “divisibility” within the meaning of
Descamps v. United States, 133 S. Ct. 2276 (2013)? In particular, does Descamps
require that a criminal statute be treated as “divisible” for purposes of the modified
categorical approach only if, under applicable law, jurors must be unanimous as to
the version of the offense committed?

The parties’ briefs shall not exceed 15,000 words and shall be filed on
or before December 7, 2015. The parties may submit reply briefs not
exceeding 6,000 words on or before January 8, 2016. Interested amici may
submit briefs not exceeding 9,000 words on or before December 14, 2015.
No amicus may file more than one brief in connection with the two cases
I have directed the Board to refer to me today. All filings shall be
accompanied by proof of service and shall be submitted electronically to
AGCertification@usdoj.gov, and in triplicate to:

686

Cite as 26 I&N Dec. 686 (A.G. 2015)

Interim Decision #3852

United States Department of Justice
950 Pennsylvania Avenue, NW
Office of the Attorney General, Room 5114
Washington, DC 20530
All briefs must be both submitted electronically and postmarked on or
before the pertinent deadlines. Requests for extensions are disfavored.

687

